Name: 2008/459/EC: Council Decision of 6Ã June 2008 appointing a United Kingdom member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-06-19

 19.6.2008 EN Official Journal of the European Union L 160/30 COUNCIL DECISION of 6 June 2008 appointing a United Kingdom member to the Committee of the Regions (2008/459/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Government of the United Kingdom, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) One member's seat on the Committee of the Regions has become vacant following the resignation of Mr Conor MURPHY, HAS DECIDED AS FOLLOWS: Article 1 Mr Roger KNOX, Member of East Lothian Council, is hereby appointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 6 June 2008. For the Council The President A. VIZJAK (1) OJ L 56, 25.2.2006, p. 75.